Exhibit 99.1 September 18, 2013 Dear Shareholder: We have previously sent you proxy material for the Special Meeting of Given Imaging Ltd. shareholders, to be held on October 8, 2013.Your Board of Directors recommends that shareholders vote FOR all items on the agenda. Your vote is important, no matter how many or how few shares you may own.If you have not already done so, please vote TODAY via the Internet, by telephone, or by signing, dating and returning the enclosed proxy card in the envelope provided. Very truly yours, Ido Warshavski Senior Vice President, General Counsel and Corporate Secretary REMEMBER: You can vote your shares via the Internet or by telephone,. Please follow the easy instructions on the enclosed card. If you have any questions, or need assistance in voting your shares, please call our proxy solicitor, INNISFREE M&A INCORPORATED TOLL-FREE, at 1-888-750-5834. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON 10/08/13 FOR GIVEN IMAGING LTD. THE FOLLOWING MATERIAL IS AVAILABLE AT WWW.PROXYVOTE.COM** I ** GIVEN IMAGING LTD. SPECIAL MEETING TO BE HELD ON 10/08/13 • PROXY STATEMENT FOR HOLDERS AS OF 09/03/13 * ISSUER CONFIRMATION COPY - INFO ONLY * 11-0001 THIS FORM IS PROVIDED FOR INFORMATIONAL 2 -I-S PURPOSES ONLY. PLEASE DO NOT USE IT FOR VOTING PURPOSES. M52020100 THIS SPACE INTENTIONALLY LEFT BLANK PLEASE INDICATE YOUR VOTING INSTRUCTIONS FOR EACH PROPOSAL FOR AGN ABS 1. * - TO APPROVE A BONUS PAYMENT TO THE PRESIDENT AND CHIEF EXECUTIVE >>> OFFICER OF THE COMPANY WITH RESPECT TO 2012. FOR >>> 1. o o o FOR AGN ABS 2. * - TO APPROVE AN EQUITY GRANT TO THE PRESIDENT & CHIEF EXECUTIVE >>> OFFICER. FOR >>> 2. o o o 3 FOR AGN ABS 3. * - TO APPROVE A COMPENSATION POLICY FOR OFFICE HOLDERS OF THE >>> COMPANY. FOR >>> 3. o o o FOR AGN ABS M52020100 4. * - TO APPROVE CHANGES IN THE COMPENSATION OF NON-EMPLOYEE DIRECTORS >>> FOR >>> 4. o o o OF THE COMPANY (OTHER THAN THE EXTERNAL DIRECTORS). FOR AGN ABS 5. * - TO APPROVE THE BONUS PLAN FOR THE PRESIDENT AND CHIEF EXECUTIVE >>> FOR >>> 5. o o o OFFICER OF THE COMPANY WITH RESPECT TO FISCAL YEAR 2013, WHICH WAS APPROVED BY THE COMPENSATION COMMITTEE AND THE BOARD IN PLACE “X” HERE IF YOU PLAN TO ATTEND AND VOTE YOUR SHARES AT THE MEETING FEBRUARY 2 FOR AGN ABS 6. * - TO APPROVE AN AMENDMENT TO THE EMPLOYMENT TERMS OF THE PRESIDENT >>> AND CHIEF EXECUTIVE OFFICER. FOR >>> 6. o o o *NOTE* SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. *NOTE* BY SIGNING THIS PROXY CARD THE UNDERSIGNED HEREBY 51 MERCEDES WAY CERTIFIES THAT, UNLESS THE UNDERSIGNED CONTACTS THE COMPANY AS EDGEWOOD NY 11717 REQUIRED BELOW, THE UNDERSIGNED IS NOT A “CONTROLLING SHAREHOLDER”. *NOTE* BY SIGNING THIS PROXY CARD THE UNDERSIGNED HEREBY CERTIFIES THAT THE UNDERSIGNED HAS NO “PERSONAL INTEREST,” AS DEFINED UNDER THE ISRAELI COMPANIES LAW, IN ANY OF THE PROPOSALS GIVEN IMAGING LTD. ABOVE. 2HA CARMEL STREET *NOTE* QUESTIONS WHETHER YOU ARE A “CONTROLLING SHAREHOLDER” OR YOQNEAM 20692 HAVE A “PERSONAL INTEREST”, PLEASE SEE PROXY STATEMENT. ISRAEL VIF01H
